Citation Nr: 0007676	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for neck conditions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

Previous Regional Office and Board of Veteran's Appeals 
(Board) decisions denied service connection for residuals of 
a skull fracture and for a back (dorsal spine) disorder.  
Because the medical evidence recently submitted reflects 
cervical disc disease, a condition not addressed in previous 
final decisions of record, the Board agrees with the RO that 
this is a new service connection claim entitled to de novo 
review. 

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that determined that a claim for 
service connection for neck and shoulder conditions was not 
well grounded.  There being no specific claim for, or 
diagnosis of, a "shoulder condition," the Board has 
characterized the issue as service connection for neck 
conditions.  The veteran has appealed to the Board for 
favorable resolution of the claim.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.

2.  The veteran suffered major injury during the crash of his 
aircraft in 1943 in California.

3.  Cervical sprain/strain; myofascitis, cervical 
degenerative disc disease, and cervical osteoarthritis were 
caused by trauma suffered in the 1943 aircraft accident.



CONCLUSION OF LAW

Cervical sprain/strain, myofascitis, cervical degenerative 
disc disease, and cervical osteoarthritis were incurred in 
active service.  38 U.S.C.A. § 1110, 1137, 5107; 38 C.F.R. 
§ 3.303, 3.303(d) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's service 
connection claim is well grounded.  The veteran has submitted 
medical evidence tending to relate present neck conditions to 
trauma received during active service, thus providing a 
plausible basis for the claim.  However, the establishment of 
a plausible claim does not dispose of the issue.  The Board 
must review the claim on its merits and account for the 
evidence that it finds to be persuasive and unpersuasive and 
provide reasoned analysis for rejecting evidence submitted by 
or on behalf of the claimant.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 54.  The 
Board finds that all relevant evidence for equitable 
disposition of this claim has been obtained to the extent 
possible and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  See 
38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

Service department records reflect that the veteran was 
injured in an aircraft accident during active service.  The 
National Personnel Records Center (NPRC) has reported that no 
service medical records are available and may have been 
destroyed in a fire at that location in 1973.  NPRC did 
supply an official accident report that notes that 10 
crewmembers were assigned to a B-24 aircraft that crashed on 
takeoff in October 1943 resulting in three fatalities, two 
with major injuries, and five with minor injuries.  The 
veteran is listed by name in the report as one of the two 
crewmembers surviving with major injuries.  The crash 
occurred in California, not in combat.

A subsequent operations report dated the day of the crash 
notes that the veteran was in critical condition with second 
degree burns to the face and possible skull fracture.  A 
report of separation from active service indicates that the 
veteran spent seven months in patient status during his 
active duty.  The dates of patient status are not supplied.

In May 1979, the veteran submitted an application for VA 
benefits for residual of injuries suffered in an aircraft 
accident.  At that time, his claim was for recurring 
headaches and backaches.  In August 1979, as noted above, 
NPRC indicated fire-related service.  Board decisions in the 
1980s denied service connection for a back disorder and 
residuals of a skull fracture.  These decisions are based on 
the fact that there were no ascertainable skull fracture 
residuals shown and that any current back disorder lacked 
medical evidence of a link to active service.  

A January 1987 VA examination report notes X-ray evidence of 
degenerative joint disease of the cervical spine.  No opinion 
on etiology was supplied.  

As noted in the introduction, the veteran submitted medical 
treatment reports in March 1997.  According to these reports, 
Mark Franz, D.O. examined the veteran, in December 1996.  Dr. 
Franz offered diagnoses of cervical sprain/strain; 
myofascitis; cervical degenerative disc disease; and cervical 
osteoarthritis.  Dr. Franz reported, "Significant 
degenerative changes are of distant etiology and are thought 
to have arisen from trauma secondary to aircraft crash in 
1943."  In December 1996, Robert J. Interval, D.C., reported 
that in April 1996, he manipulated the veteran's spine for 
complaint of neck and shoulder pain.  Dr. Interval stated, 
"It is my professional opinion that [the veteran's] problem 
does stem from this airplane accident in 1943."

In August 1997, the veteran testified before an RO hearing 
officer that he did not have any other trauma to his back, 
other than the aircraft crash in 1943.  He testified that he 
saw Dr. Cochran, a private physician after active service but 
that that doctor is deceased and no records are available.  
He testified that Dr. Cochran recommended a chiropractor for 
the back and that chiropractor treated the back.  He recalled 
that the chiropractor died in about 1955 and no records are 
available.  He recalled that after the October 1943 plane 
crash, he was in the hospital until June 1944.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The evidence in this case indicates that the veteran was 
critically injured in an aircraft accident during active 
service.  The accident was fatal for three other crewmembers.  
His service records are too sparse, due to the NPRC fire in 
1973, to ascertain the extent of his injuries at that time.  
VA X-rays showed cervical disc disease in 1987.  The veteran 
has submitted medical opinions that the current cervical 
conditions stemmed from the 1943 trauma.  There has not been 
any medical evidence submitted that would tend to controvert 
these medical opinions, nor does the Board find that they are 
based on an incorrect factual history.  After consideration 
of all of the evidence, including the veteran's testimony, 
the Board finds that it favors service connection for the 
current cervical sprain/strain with myofascitis, 
osteoarthritis, and degenerative disc disease.   

ORDER

The claim of entitlement to service connection for cervical 
sprain/strain with myofascitis, osteoarthritis, and 
degenerative disc disease is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 


